Proceeding pursuant to CPLR article 78 to review a determination of the respondent board of education, dated October 6, 1975 and made after a hearing, which, upon a finding that petitioner was guilty of conduct unbecoming a teacher, insubordination and neglect of duty, dismissed her from her teaching position. Determination confirmed and proceeding dismissed on the merits, without costs but with disbursements to respondent. Petitioner was given adequate notice of the charges; she has admitted the underlying acts; the penalty of dismissal is not shockingly disproportionate to the offense (see Matter of Pell v Board of Educ., 34 NY2d 222). Cohalan, Acting P. J., Margett, Damiani, Rabin and Titone, JJ., concur.